DETAILED ACTION
Terminal Disclaimer
The terminal disclaimer filed on 1/31/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Application 16/664,697 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

In the claims:

In claim 1 delete the indefinite term “near” in the last paragraph.

a piston, the piston having a fluid-contacting portion located in the internal volume of the capillary and axially reciprocatable therein within the internal volume of the capillary, the piston further having a piston head that resides outside and proximally of the capillary and includes a plurality of elongate and elastically deformable arms that each emanate from 
Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance: The claims have been amended to overcome the prior rejections. Lohn, the closest prior art, does not teach nor fairly suggests the invention as claimed as stated by applicant in the remarks, the disc projections on the piston are not equivalent to the elongate and elastically deformable arms as provided for in the claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. SCHRAUT; Jurgen et al.; Lohn; Jurgen; Molitor; Peter et al.; REICHMUTH; Burkhardt; Braun, Ralf et al.; Kohrmann, Gunter et al.; Setzer; Daniel et al.; Meinicke; Matthias et al.; Lenz; Jurgen; Schriver; Ralph H. et al.; Trocki; Mark et al.; Meyer; Richard C.; and Sturm; Ronald Leo et al. disclose devices comprising pistons/plungers. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R GORDON whose telephone number is (571)272-1258. The examiner can normally be reached M-F, 8-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIAN R. GORDON
Examiner
Art Unit 1798



/BRIAN R GORDON/Primary Examiner, Art Unit 1798